Citation Nr: 1011322	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for hypertension.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to 
August 1985.  He also served in the reserves from September 
1985 to July 1990 with various periods of active duty for 
training (ACDUTRA).  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware, which, in pertinent part, denied 
entitlement to service connection for hypertension.

The Veteran provided testimony before the undersigned at a 
hearing at the Board in August 2004.  A transcript is of 
record.  

The Board remanded the appeal in December 2004 for additional 
development of the claims for service connection for tinnitus 
and hypertension.  After the Veteran was provided with an 
examination for tinnitus, the RO issued a February 2010 
rating decision which granted service connection for 
tinnitus.  That issue is no longer before the Board.  

The requested development for service connection of 
hypertension has not been fully completed and the Board must 
remand the issue again.   The appeal is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In the December 2004 remand, the Board directed that the 
Veteran be provided with a VA examination for hypertension.  
The Board asked for an opinion as to whether it is at least 
as likely as not that current hypertension first manifested 
during active duty or active duty for training or was 
otherwise related to service; and instructed that the 
examiner should provide a rationale for these opinions.  The 
examiner was requested to note the September 1982 service 
medical records showing the results of serial blood pressure 
readings for three days and the September 1990 reserves 
service examination report which showed a diagnosis of 
borderline hypertension.  The examiner was to provide a 
rationale for the opinions provided.  

The Veteran was provided with a VA examination in December 
2009 where his medical history and service treatment records 
were noted.  The examiner diagnosed essential hypertension 
but did not provide an opinion in the examination report.  In 
email correspondence dated January 2010, the RO requested 
that the examiner provide an etiology opinion.  The examiner 
responded that while the Veteran had hypertension now, based 
on review of the December 2009 examination, it was not at 
least as likely as not that hypertension manifested during 
active duty or was otherwise the result of disease or injury 
in active duty.  The examiner did not provide a rationale for 
this opinion or make reference to the service treatment 
records in providing this opinion.  

The Court has held that an examination is inadequate where 
the examiner formulates an opinion without considering the 
Veteran's statements.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Furthermore, an examination is inadequate where the 
examiner does not review the medical history and provide a 
factually accurate rationale for the opinions provided in the 
examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 
295, 303-4 (2008).

As the Board's December 2004 remand order has not been 
complied with, remand of the issue is necessary.  Stegall v. 
West, 11 Vet. App 268 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).  The examiner must 
provide the requested etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.   The claims file should be forwarded 
to the December 2009 examiner in order to 
provide an opinion as to whether 
hypertension manifested in service.  The 
examiner should review the claims folder 
and note such review in her report.  

After considering the Veteran's service 
treatment records, statements, and 
history of symptoms and treatment, the 
examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (it is at least as likely as 
not) that hypertension had its onset in 
active service; is otherwise the result 
of disease or injury in service; or was 
aggravated (underwent an increase in 
underlying disability) in service.  

The rationale for all opinions expressed 
should be provided and lay statements and 
history must be taken into account.  

If the examiner who provided the December 
2009 examination is not available, 
another VA physician should review the 
Veteran's statements, test results, and 
claims folder and provide the requested 
opinions. 

2.  If the benefits sought on appeal 
remain denied, issue a supplemental 
statement of the case, before the claims 
file is returned to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


